405 U.S. 1013
92 S. Ct. 1296
31 L. Ed. 2d 477
Leslie John LENHARDv.UNITED STATES.
No. 71-5840.
Supreme Court of the United States
March 27, 1972

1
On petition for writ of certiorari to the United States Court of Appeals for the Second Circuit.


2
In his Memorandum for the United States in response to the petition for a writ of certiorari in this case, filed February 1, 1972, the Solicitor General asserted a position different from that previously asserted by the United States in the United States Court of Appeals for the Second Circuit. We, therefore, grant the petition, vacate the judgment of the Court of Appeals and remand the case to that court for consideration in light of the position now asserted by the Solicitor General.